Citation Nr: 1440811	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to October 1998.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

As support for his claim, he testified at a hearing at the RO in July 2009 before an Acting Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is in the claims file, so of record.

In October 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including having him undergo another VA compensation examination reassessing the severity of his right shoulder disability.

The Board again remanded the claim in February 2012 for another VA examination since, in the interim, the Veteran had reported undergoing right shoulder surgery.

Even more recently, in June 2014, the Board notified him that the VLJ who had presided over the July 2009 hearing was no longer employed at the Board, since having retired, and therefore advised the Veteran that he could have another hearing before a different VLJ of the Board who would ultimately decide the appeal of this claim.  The letter asked the Veteran to respond within a certain amount of time and indicated that if he did not the Board would presume he did not want another hearing.  He did not respond.  The Board therefore is proceeding with its adjudication of his claim, especially since there has been compliance, certainly substantial compliance, with the Board's prior remand directives.



FINDINGS OF FACT

1.  Prior to April 24, 2010, the Veteran had right shoulder flexion limited to 170 degrees, and there was not pain until this endpoint.

2.  Since April 24, 2010, his right shoulder flexion has been limited to 180 degrees, but with pain at just 40 degrees, and abduction to 160 degrees, but with intervening pain at 70 degrees.


CONCLUSIONS OF LAW

1.  Prior to April 24, 2010, the criteria were not met for a rating higher than 10 percent for the Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, and 4.71a, Diagnostic Code (DC) 5201 (2013).

2.  But since April 24, 2010, the criteria have been met for a higher 30 percent rating for this service-connected disability, though no greater rating.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the June 2007 rating decision at issue, so in the preferred sequence, a June 2006 letter satisfied all VCAA notice requirements.  The letter duly informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claim, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claim.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs and post-service VA and private medical records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim in terms of showing his entitlement to a greater level of compensation.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, VA examinations of the Veteran's right shoulder were performed in April 2007, April 2010, and March 2012.  The examinations, especially when considered in combination, are adequate for rating purposes, as the examiners reviewed the claims file for the history of this disability, examined him personally, and described the disability in sufficient detail to enable the Board to make a fully informed decision regarding its severity in relation to the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the claimant has not specifically challenged its adequacy or thoroughness, or the competence of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran has not stated and there is no evidence indicating that there has been a material change in the severity of his right shoulder disability since he was last examined in March 2012.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of this claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of this claim.

III. 
Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

In claims for increased ratings, so such as this one before the Board, the present level of disability is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in assessing the present level of disability, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claim until VA makes a decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  If there have been occasions since when the disability has been more severe than at others, the rating must reflect this, that is to say, the rating must be "staged" to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath, 1 Vet. App. 589.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

IV. Analysis

The Veteran's right shoulder disability is rated under DC 5010-5203.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2013).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

The record shows the Veteran is right handed; therefore, his right shoulder disability is affecting his dominant side shoulder and arm.  According to DC 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side).  And a 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation are from 0 to 90 degrees.

Other possible DCs for rating shoulder disabilities are DC 5202 for other impairment of the humerus and DC 5203 for impairment of the clavicle or scapula.

DC 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assigned if there is malunion of the humerus with marked deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned for fibrous union of the humerus.  A 60 percent rating is assigned for nonunion of humerus (false flail joint).  An 80 percent rating is assigned for loss of the head of the humerus (flail shoulder).

DC 5203 provides a 10 percent rating for malunion of the clavicle or scapula of the major arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.

The Veteran underwent a VA compensation examination in July 2006 for numerous conditions, including his right shoulder.  However, the examiner's report notes that, at the time, the Veteran stated that his right shoulder had not been nearly as much of an issue as his other conditions; therefore, the right shoulder was not addressed during the examination.


He had a VA compensation examination for his right shoulder in April 2007.  He reported symptoms of pain and stiffness.  On objective physical examination, range-of-motion measurements were flexion to 170 degrees, with pain at the endpoint, and external and internal rotation to 80 degrees, also with pain at the endpoint.  X-rays showed degenerative changes but no acute findings.  The Veteran's symptoms resulted in decreased manual dexterity, problems with lifting and carrying, and mild effects on doing chores and exercising.

During his July 2009 Travel Board hearing, the Veteran reported his symptoms had worsened since the last VA examination.  Therefore, the Board remanded the claim, and in April 2010 he was afforded another VA examination.  He reported undergoing arthroscopic surgery on his shoulder, and it reportedly had not resulted in any improvement of his condition.  He described symptoms of pain, stiffness, tenderness, and loss of motion.  Range-of-motion measurements were flexion to 160 degrees, abduction to 180 degrees, and internal and external rotation to 75 degrees.  While the examiner reported the Veteran had objective evidence of pain with active motion, he did not report at what point, in degrees, the pain started.  The examiner also noted the Veteran had objective evidence of pain following repetitive motion, but no additional limitation after three repetitions.  X-ray findings were degenerative changes and possible history of bursitis or tendinitis.  The Veteran reported his symptoms resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength in his shoulder, and pain.  He also reported difficulties with some daily activities, including chores, exercise, and driving.

The Board again remanded the Veteran's claim in February 2012 based on evidence that he had undergone shoulder surgery since his last VA examination.  Therefore, he was afforded another VA examination of this shoulder in March 2012.  He again reported experiencing flare-ups resulting in him lying in bed longer two or three days each week because of shoulder discomfort.  Range-of-motion measurements were flexion to 180 degrees, with pain at 40 degrees, and abduction to 160 degrees, with pain at 70 degrees.  He was unable to perform repetitive-use testing with three repetitions due to the pain and weakened movement.  He had functional loss and functional impairment in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  He also had pain on palpation and guarding of the shoulder.  He did not have ankyloses, rotator cuff conditions, or a history or positive findings demonstrating instability, dislocation, or labral pathology.  X-ray findings were the same as previous studies.  He additionally indicated that he was unable to perform heavy lifting; his shoulder hurt all the time; and he was afraid to do anything that could cause shoulder pain.

Taking into consideration his chronic pain, the Board sees that the March 15, 2012 VA compensation examination was the first occasion when the range of motion of his right shoulder, so his dominant upper extremity, was significantly restricted.  While his abduction was limited to 70 degrees, when also considering his forward elevation (flexion), which was limited to 40 degrees, he in actuality had much less range of motion in his shoulder - indeed, sufficient limitation or restriction to warrant assigning a higher 30 percent rating for what amounted to motion restricted to midway between his side and shoulder level.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5201 (2013).

His earlier VA examination on April 24, 2010, also found objective evidence of pain with active and repetitive motion, but the examiner failed to specify when the pain began, although he did clarify that there was no additional limitation after three repetitions (i.e., after repetitive-use testing).  Still, when giving the Veteran the benefit of the doubt, the Board finds that the higher 30 percent rating is warranted since that April 24, 2010 VA examination because, again, his range of motion since that examination for all intents and purposes has been restricted to midway between his side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.

An even higher rating is not warranted prior to that date, as during his April 2007 examination his flexion was much greater than 90 degrees (shoulder level), even when accounting for his pain and other limiting factors.  As explained, mere pain alone does not constitute function loss according to the holding in Mitchell, rather, is just one factor to be considered when evaluating functional impairment.  Indeed, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 
0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

And, here, during that even earlier evaluation the Veteran had shoulder flexion to 170 degrees, and only pain at that endpoint, so at 170 degrees, thus the pain he experienced did not result in an overall level of functional limitation commensurate with a 20 percent rating for motion limited to shoulder level, i.e., to 90 degrees, much less for an even higher 30 percent rating requiring even greater restriction, namely, motion limited to midway between the side and shoulder level, i.e., to just 45 degrees.

Equally, at no time has a higher rating been warranted under DCs 5010 and 5003, which as mentioned provide for a 20 percent evaluation with X-ray evidence of involvement of two or more major joints.  The Veteran's right shoulder disability implicates only a single major joint.  38 C.F.R. § 4.45(f).  Moreover, the evidence also does not reflect that his disability involves impairment of his humerus, clavicle, or scapula.  Therefore, ratings under DCs 5202 and 5203 are not warranted at any point during the period on appeal.

Accordingly, a rating higher than 10 percent is denied prior to April 24, 2010, but as of April 24, 2010, a higher 30 percent rating is warranted.  This is a "staging" of the rating for this disability.  See again Hart.

V. 
Extra-schedular Consideration

Referral of this right shoulder disability claim for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, though, comparison of the Veteran's service-connected right shoulder symptoms and consequent impairment with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His right shoulder disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his painful, arthritic, motion and resultant limitation of motion.  His symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as the relevant DCs, which provide for compensation for painful and limited motion.  See Deluca, Mitchell, etc.  Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that his specific functional limitations, including with regard to performing heavy lifting and carrying, as well as reaching, are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the Rating Schedule even if not specifically mentioned in the applicable DCs.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's right shoulder disability is "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluation is adequate for rating purposes.


Accordingly, the first prong of the three-part Thun test is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 
118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.


ORDER

Entitlement to a rating higher than 10 percent prior to April 24, 2010, for the right shoulder disability is denied.

But a higher 30 percent rating is granted for this right shoulder disability as of April 24, 2010, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


